IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE




                                               FOR PUBLICATION

                                               Filed:    September 21, 1998




GENERAL ELECTRIC COMPANY,              )       United States District Court
                                       )       Western District of Tennessee
      PLAINTIFF/RESPONDENT,            )       Eastern Division
                                       )       No. 1-96-1172
v.                                     )
                                       )       Hon. James D. Todd
PROCESS CONTROL COMPANY,               )       United States District Judge
                                       )
      DEFENDANT/PETITIONER.            )       No. 01S01-9707-FD-00148




           ORDER DENYING PETITION FOR REHEARING
                                                          FILED
                                                         September 21, 1998

                                                         Cecil W. Crowson
                                                        Appellate Court Clerk
      Process Control Company, Defendant/Petitioner, has filed a petition to

rehear this cause pursuant to Tenn. R. App. R. 39 contending that our opinion

overlooks a material fact.



      After due consideration, we conclude that the petition for rehearing should

be and the same is hereby denied at the cost of Defendant/Petitioner.




                                        PER CURIAM